
	
		III
		110th CONGRESS
		1st Session
		S. RES. 252
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2007
			Mr. Bond (for himself
			 and Mr. Inouye) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Recognizing the increasingly mutually
		  beneficial relationship between the United States of America and the Republic
		  of Indonesia.
	
	
		Whereas the historical ties between the United States and
			 the Indonesia go back to the period of Indonesian struggle for independence and
			 the early years of its independence in 1945;
		Whereas the constitutionally required free and
			 active foreign policy of Indonesia has largely resulted in a close
			 relationship with the United States, and this relationship reflects the growing
			 connections between the developed and the developing world;
		Whereas, following the effects of the Asian financial
			 crisis in 1998, Indonesia has instituted numerous democratic reforms,
			 including—
			(1)amending the
			 country’s constitution in order to be more democratic and transparent;
			(2)holding the
			 country’s first ever direct presidential election in 2004 and direct,
			 nationwide local elections starting in 2006; and
			(3)giving the
			 judicial branch independent administrative and financial responsibility for all
			 courts in 2004;
			Whereas the government of President Susilo Bambang
			 Yudhoyono, the first directly elected President of Indonesia, is strongly
			 committed to strengthening the country’s democracy and remains focused on
			 developing good governance and promoting and protecting human rights, civil
			 liberties, a free press, and a vibrant civil society;
		Whereas the Government of Indonesia continues to reform
			 its military in accordance with internationally accepted democratic
			 principles;
		Whereas Indonesia signed a peace agreement in August 2005
			 ending the conflict in Aceh, met its obligations under the agreement, oversaw
			 the return of normalcy to Aceh, and held free, transparent, and peaceful
			 elections for local government leaders in December 2006;
		Whereas the Government of Indonesia has worked and
			 continues to work toward peaceful solutions to other internal conflicts,
			 including Papua, with concern for the welfare and security of the entire
			 population;
		Whereas, in parallel with the recovery of Indonesia’s
			 economic and political stability following the 1998 Asian financial crisis, the
			 country has regained its pivotal role in the Association of Southeast Asian
			 Nations (ASEAN) and continues to work toward a secure, peaceful, and vibrant
			 Southeast Asia, particularly by proposing successfully the ASEAN Security
			 Community, the ASEAN Economic Community, and the ASEAN Socio-cultural
			 Community;
		Whereas the Government and people of Indonesia have
			 endured several terrorist bombings, have shown resilience in the fight against
			 international terrorism by apprehending and bringing to justice numerous
			 perpetrators, and remain open to international cooperation in this area;
		Whereas the Government of Indonesia, together with the
			 Governments of Malaysia and Singapore as fellow littoral states and
			 user-countries, has maintained and is further strengthening efforts to secure
			 the important international shipping lane in the Malacca Strait;
		Whereas, as shown in international fora, the Government of
			 Indonesia remains committed to addressing the problems related to the control
			 of the spread of weapons of mass destruction;
		Whereas the Government of Indonesia has deployed a
			 military battalion to support the United Nations Interim Force In Lebanon
			 (UNIFIL) peacekeeping operations, and as the world’s largest Muslim democracy,
			 has made important contributions to the facilitation of various dialogues among
			 Islamic factions in the Middle East; and
		Whereas, though the Government of Indonesia has shown
			 significant progress in the areas of democracy, good governance, human rights,
			 and counter terrorism, there remains much to be done and many reforms yet to be
			 implemented: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 progress made by the Government of Indonesia in its efforts to promote
			 democracy;
			(2)expresses ongoing
			 support for further democratic reform in Indonesia and the efforts of the
			 Government and the people of Indonesia toward developing good
			 governance;
			(3)encourages the
			 Government and the People of Indonesia to continue working to ensure the
			 promotion and protection of human rights, civil liberties, a free press, and a
			 strong civil society in Indonesia; and
			(4)encourages the
			 President, the Secretary of State, and other officials of the United States
			 Government to continue assisting the Government of Indonesia in its efforts to
			 promote democracy and ensure the liberty and welfare of the people of
			 Indonesia.
			
